—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about June 20, 1997, which granted defendant’s motion to disqualify plaintiff’s attorney and order, same court and Justice, entered October 22, 1997, which granted plaintiffs motion for reargument and renewal and thereupon adhered to its prior determination, unanimously affirmed, without costs.
The court properly granted disqualification of plaintiffs attorney in this action. During the course of the instant litigation, plaintiffs counsel, a solo practitioner, hired an associate who was leaving employment with defendant’s attorneys, a law firm comprised of approximately 25 lawyers. The two law firms were also opposing counsel in other pending cases at the time the subject attorney joined plaintiffs counsel’s firm. Although it does not appear that the subject attorney worked on the case at bar while with the law firm representing defendant, the law firm’s informal setting, which included discussions among the attorneys and the fully accessible file room warrants disqualification here (compare, Cardinale v Golinello, 43 NY2d 288, with Kassis v Teacher’s Ins. & Annuity Assn., 243 AD2d 191, lv granted 253 AD2d 1004). We note that in two of the aforementioned pending cases, Yasin v Manhattan Eye, Ear & Throat Hosp. (254 AD2d 281) and Farley v New York City Tr. Auth. (253 AD2d 843), the Appellate Division, Second Department, affirmed the disqualification of plaintiffs counsel herein. Concur — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.